—Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered April 11, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Defendant’s complaints about the admission of testimony by the undercover officer involved in this transaction regarding the role of various players in a street narcotics sale are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that, in this accessorial liability case, this limited testimony was admissible to negate defendant’s agency defense (People v Colon, 227 AD2d 297) and to explain the absence of any money or drugs on this particular defendant (see, People v Lacey, 245 AD2d 145, lv denied 91 NY2d 927). Concur — Sullivan, J. P., Ellerin, Williams and Tom, JJ.